ORDER

PER CURIAM.
A jury convicted Aaron S. Davis of murder in the second degree, § 565.021.1, RSMo 2000, and armed criminal action, § 571.015, RSMo 2000. The court sentenced Mr. Davis, as a prior and persistent offender, to terms of twenty-five years on the murder conviction, and five years on the armed criminal action conviction, to be *232served concurrently. On appeal, he claims that the trial court abused its discretion in admitting one of the autopsy photographs of the victim because it was extremely gruesome, and the probative value of the photograph was outweighed by its prejudicial effect. This court finds that the trial court did not abuse its discretion in admitting the photograph. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).